Citation Nr: 1420961	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-45 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals, resection left sixth rib, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1995 to November 1999.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In an October 2012 rating decision, the Veteran was granted service connection for left intercostal nerve dysthesia associated with residuals, resection left sixth rib, and assigned a 30 percent rating.  The Veteran was also granted service connection for a tender scar (claimed as muscle impairment) associated with residuals, resection left sixth rib, and assigned a 10 percent rating.  In a February 2014 Appellate Brief, the Veteran's representative asserted these claims should have earlier effective dates.  As such, the issues of earlier effective dates have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Veteran was scheduled to appear at a January 2013 Board videoconference hearing, however the Veteran was determined to be a no show.  To date, he has not requested a new Board hearing. Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a February 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.






FINDINGS OF FACT

For the entire appeal period, the Veteran's residuals, resection left sixth rib, has been manifested by pain with no other functional limitations.  


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 10 percent, for residuals, resection left sixth rib have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5297 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of a letter sent in in January 2008.  The letter informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA records and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in February 2008.  The Board finds that the VA examination report is adequate as the examiner conducted a clinical evaluation, interviewed the Veteran, and described the Veteran's disability in sufficient detail so that the Board's determination is an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's residual, resection, left sixth rib is evaluated under Diagnostic Code 5297.  38 C.F.R. § 4.71a.  Under DC 5297, resection of one or more ribs, without regeneration, warrants a 10 percent rating.  Resection of two ribs warrants a 20 percent rating.  Resection of three or four ribs warrants a 30 percent rating.  Resection of five or six ribs warrants a 40 percent rating.  Resection of more than six ribs warrants a 50 percent rating.  Note 1 to DC 5297 provides that the rating for rib resection or removal is not to be applied with ratings for purulent pleurisy, lobectomy, pneumonectomy or injuries of pleural cavity.  Note 2 to DC 5297 provides that rib resection will be considered as rib removal in thoracoplasty performed for collapse therapy or to accomplish obliteration of space and will be combined with the rating for lung collapse, or with the rating for lobectomy, pneumonectomy or the graduated ratings for pulmonary tuberculosis.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Background

VA treatment records dated December 2007 to March 2008 show that the Veteran was treated for left rib pain.  A December 2007 computed tomography (CT) scan revealed no abnormalities or rib defects.  A January 2008 treatment record shows that the Veteran reported left rib pain, primarily anterior.  The Veteran described the pain as constant, achy, and numb.  The Veteran also reported that the pain was better with no movement and worse with lumbar flexion and deep breaths.  A February 2008 treatment record shows that the Veteran reported mild reproducible pain with palpation.  In February 2008 the Veteran also underwent an intercostal nerve block to stop the pain signals in the nerves from traveling to the brain.  

In a February 2008 statement the Veteran reported that he has been in pain for years.  

The Veteran was afforded a VA examination in February 2008.  The Veteran reported residual mild pain.  The examiner noted that there was no history of bone neoplasm, osteomyelitis, or inflammation.  The examiner noted that there was pain at sixth rib anteriorly.  There was no fracture, history of deformity, general disability, or use of assistive devices.  The examiner also noted that the residuals, resection left sixth rib, did not affect motion of the joint and there were no flare-ups of bone or joint disease.  On physical examination, the bones were not abnormal; there was no functional limitation on standing or on walking.  There were no constitutional signs of bone disease and no evidence of involucrum or sequestrum.  The examiner noted that X-rays failed to reveal fracture or displacement.  The examiner also noted that the Veteran was a police officer and his residuals, resection left sixth rib had mild effects on daily activities and significant effects on occupation due to pain.  The examiner also noted that pain could interfere with the Veteran's daily duties as a police officer.

On his November 2009 notice of disagreement the Veteran asserted that he sustained nerve and muscular damage when he had his sixth rib removed.  The Veteran also reported that he has daily pain from this problem and received nerve block shots.  

As stated above, the Veteran was granted service connection for left intercostal nerve dysthesia associated with residuals, resection left sixth rib, and assigned a 30 percent rating in an October 2012 rating decision.  The RO based the grant and assigned evaluation on a September 2012 VA examination and October 2012 addendum opinion.  In the October 2012 addendum opinion the examiner concluded that the Veteran had neuropathy affecting the left intercostal nerve and found that the Veteran had constant and intermittent pain in the left upper extremity and mild dysthesias in the left upper extremity associated with condition.  

Also, as stated above, the RO granted service connection for a tender scar (claimed as muscle impairment) associated with residuals, resection left sixth rib, and assigned a 10 percent rating.  The RO based the grant and assigned evaluation on an October 2012 VA examination.  The examiner concluded that the Veteran had an incisional scar on the left ventrolateral torso that was painful and affected the anterior trunk.  

Analysis

Based on the evidence above, the Board finds that the Veteran's resection, left sixth rib has not approximated the criteria for an increased rating under Diagnostic Code 5297.  The evidence of record does not show that the Veteran has had more than two ribs removed as required for the next higher rating under DC 5297.  

The Board has considered the Veteran's competent and credible reports of pain and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as evidenced by the October 2012 addendum opinion, the Veteran has constant and intermittent pain in the left upper extremity due to his separately service-connected left intercostal nerve dysthesia associated with residuals, resection of left sixth rib.  Additionally, the Veteran is separately service-connected for a tender scar (claimed as muscle impairment) associated with residuals, resection left sixth rib, which is painful and affects the anterior trunk, as evidenced by the October 2012 VA examination.  Furthermore, there is no evidence of any other significant functional limitation caused by the Veteran's service-connected residuals, resection left rib.  Instead, the February 2008 VA examiner noted that the residuals, resection left sixth rib, did not affect motion of the joint and there were no flare-ups.  On physical examination, the examiner also found that there was no functional limitation on standing or on walking.  Therefore, the Board finds that as the Veteran is already being compensated for his pain associated with his residuals, resection of left sixth rib, without any evidence of other significant limitation, granting a higher rating under DC 5297 based on pain alone would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.

Finally, the Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's residuals, resection of left sixth rib has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.   

For the foregoing reasons, the Board finds that the Veteran's claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected residuals, resection left sixth rib with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated and the Board has considered the Veteran's reports of pain.  The Veteran has also not described any exceptional or unusual features of his residuals, resection left sixth rib.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record does not show that the Veteran is unemployable due to his residuals, resection of left sixth rib.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  











ORDER

Entitlement to an increased rating for residuals, resection left sixth rib, is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


